DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Houtz (US-8091390).

Referring to claim 1. Houtz discloses a “Hide Folding System and Method”. See Figs. 1-11 and respective portions of the specification. Houtz further discloses a method of hide sorting comprising: accessing a tanning system database to identify a batch identifier associated with a batch (See at least Col. 6 L. 10-25), wherein the batch includes a plurality of hides; determining, using the tanning system database, a batch characteristic associated with the plurality of hides; and sorting the hides based on the batch characteristic (See at least Col. 2 L. 35 – Col. 3 L. 4, Col. 4 L. 50-60, Col. 5 L. 49 – Col. 6 L. 40).  Houtz doesn’t disclose wherein the plurality of hides are unloaded from a chroming drum. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (chromium drum) with no change in their respective functions. Furthermore, Houtz discloses all of the method steps besides disclosing where the hides are unloaded from, however, the method steps remain the step with regards to accessing the database, identifying the batch identifier and sorting the hides based on the batch characteristic regardless of where the animal hides are unloaded from. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653